Citation Nr: 1137699	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  06-16 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for diabetic nephropathy.

2.  Entitlement to an initial compensable rating for peripheral vascular disease, right lower extremity.

3.  Entitlement to an initial compensable rating for peripheral vascular disease, left lower extremity.

4.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In pertinent part, this decision established service connection for peripheral vascular disease of the right and left lower extremities, both of which were evaluated as noncompensable (zero percent disabling).  This decision also denied a rating in excess of 30 percent for diabetic nephropathy, and entitlement to a TDIU.

The record reflects the Veteran was scheduled for a hearing before personnel at the RO in August 2006 regarding this appeal.  However, he failed to report for this hearing.  Accordingly, his hearing request is deemed withdrawn.

In June 2010, the Board remanded the case for further development to include new examinations to evaluate the current severity of the diabetic nephropathy, peripheral vascular disease, and TDIU.  Such examinations were accomplished in October and December 2010, and as detailed below the Board finds they are adequate for resolution of this case.  All other development directed by the Board's remand appears to have been completed.  Therefore, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 26 (1998).

As an additional matter, the Board notes that in June 2010 it also denied the Veteran's claims of service connection for an acquired psychiatric disorder and hyperlipidemia, as well as a rating in excess of 20 percent for service-connected diabetes mellitus, type II.  Nothing in the record reflects the Veteran appealed these denials to the United States Court of Appeals for Veterans Claims (Court).  Therefore, these issues are no longer before the Board for adjudication.


FINDINGS OF FACT

1.  All notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran's service-connected diabetic nephropathy is not manifested by constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.

3.  The Veteran's service-connected peripheral vascular disease, right lower extremity is not manifested by arterial claudication.

4.  The Veteran's service-connected peripheral vascular disease, left lower extremity is not manifested by arterial claudication.

5.  The symptomatology exhibited by the Veteran's service-connected diabetic nephropathy and peripheral vascular disease, bilateral lower extremities, is consistent with the schedular criteria, and is not manifested by exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization.

6.  In addition to his diabetic nephropathy and peripheral vascular disease of the bilateral lower extremities, the Veteran is service-connected for diabetes mellitus, evaluated as 20 percent disabling; sensory peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; and sensory peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling.  His overall combined rating is 60 percent.  All of these disabilities are associated with the diabetes mellitus.

7.  The records does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the Veteran's service-connected diabetic nephropathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.115b, Diagnostic Code 7541 (2011).

2.  The criteria for a compensable rating for the Veteran's service-connected peripheral vascular disease, right lower extremity, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.31, 4.104, Diagnostic Code 7114 (2011).

3.  The criteria for a compensable rating for the Veteran's service-connected peripheral vascular disease, left lower extremity, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.31, 4.104, Diagnostic Code 7114 (2011).

4.  The criteria for assignment of a TDIU due to service-connected disabilities are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the claims regarding the Veteran's service-connected peripheral vascular disease, bilateral lower extremities, the Board notes that this appeal is from a disagreement with the initial rating assigned for these disabilities following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the other appellate claims, the Board observes that the Veteran was sent pre-adjudication notice as required by Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), via letters dated in April and June 2005, both of which clearly prior to the September 2005 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in March 2006, August 2010, and October 2010, followed by readjudication of the appeal by the May 2006 Statement of the Case (SOC) and a June 2011 Supplemental SOC (SSOC).  This development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Although not required, the 2010 letters also specifically addressed the peripheral vascular disease claims.

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the March 2006 letter included the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess, supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The Board also notes that the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims, to include those from his accredited representative, have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various medical records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not indicated there is outstanding evidence documenting symptomatology of his service-connected disabilities which are not demonstrated by the evidence already of record.  As noted in the Introduction, his hearing request is deemed withdrawn.  Moreover, he was accorded VA medical examinations regarding this case in June 2005, August 2005, October 2010, and December 2010, which, as detailed below, are relevant for resolution of this appeal.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated any of his service-connected disabilities have increased in severity since the most recent examination.  Although the Board previously determined in June 2010 that the 2005 examinations contained inadequate findings for evaluating the service-connected diabetic nephropathy and peripheral vascular disease, bilateral lower extremities, no such deficiency is demonstrated regarding the 2010 examinations.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis - Diabetic Nephropathy

The Veteran's service-connected diabetic nephropathy is evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7541, which provides that renal involvement in diabetes mellitus is rated as renal dysfunction.

Renal dysfunction as set forth at 38 C.F.R. § 4.115a is rated as follows:

A noncompensable rating is assigned where there is albumin and casts with history of acute nephritis; or, hypertension due to renal dysfunction that is noncompensable under Diagnostic Code 7101.  A 30 percent rating is assigned when there is constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating requires persistent edema and albuminuria with BUN 40 to 80 mg %; or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.

Under Diagnostic Code 7101, a rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  A 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104.

In this case, the Board previously noted in the June 2010 remand that the June 2005 VA diabetes examination stated that the diabetic nephropathy was manifested by hypertension and microalbuminuria.  Further, the subsequent August 2005 VA general medical examination found mild edema of the left leg to the knee, more marked in the ankle.  However, neither these examinations nor the December 2010 VA examination that evaluated the diabetic nephropathy found that the Veteran had the type of constant albuminuria necessary for a rating in excess of 30 percent under Diagnostic Code 7541.  The findings of albumin on these examinations, as well as the finding of mild edema in August 2005, appears consistent with current 30 percent evaluation which contemplate recurring albumin and transient or slight edema.

The Board also finds that the record does not reflect definite decrease in kidney function due to the service-connected diabetic nephropathy.  No such impairment was noted in the treatment records or on the June 2005 VA examination.  The August 2005 VA general medical examination found, in pertinent part, that there were no signs or symptoms suggesting endocrine disease.  Moreover, at the December 2010 VA medical examination, the Veteran denied any hospitalizations due to kidney failure; there was no history of flank pain, hematuria, stones, urinary incontinence, dialysis, obstructive voiding, or repetitive urinary tract infection.

Finally, the Board finds that even though there have been findings of hypertension, the record does not reflect the Veteran has symptomatology that would be 40 percent disabling pursuant to Diagnostic Code 7101.  Specifically, he does not have diastolic pressure of predominantly 120 or more.  No such impairment is demonstrated in the treatment records.  The June 2005 VA examination noted a blood pressure reading of 138/74 (systolic/diastolic); the August 2005 VA general medical examination noted blood pressure readings of 132/84, 138/78, and 142/80; and the December 2010 VA examination included blood pressure readings of 131/73, 136/78, and 146/89.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximates the schedular criteria for a rating in excess of 30 percent for his service-connected diabetic nephropathy.

Analysis - Peripheral Vascular Disease

The Veteran's service-connected peripheral vascular disease, bilateral lower extremities, is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7114, which provides that a claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachia index of 0.9 or less warrant a 20 percent rating.  Claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less warrant a 40 percent rating.  A 60 percent rating requires claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 100 percent rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In this case, the Board noted in June 2010 that the instructions for the August 2005 VA arteries, veins, and miscellaneous examination, included that the examiner comment on if the lower extremities were affected, to include whether there was claudication, and, if so, after how many yards of walking on level ground at 2 miles per hour did it develop.  However, no response to these instructions appear on this examination report, nor was such a finding included in the other evidence of record.  Without such a finding, the Board concluded that it could not determine whether a compensable rating was warranted under Diagnostic Code 7114.

The subsequent October 2010 VA medical examination noted that the Veteran complained of pain in both lower extremities, and that when walking at 2 mph on level ground, the pain occurred at 25 to 100 yards.  Further both lower extremities had trophic changes, specifically absent hair.  There was also decreased dorsalis pedis pulse and posterior tibial pulse in both lower extremities.  Additionally, frequent cramps  at the lower extremities was noted.

Despite the foregoing, the Board notes that the provisions of Diagnostic Code 7114 specifically states that there must be evidence of claudication in order for a compensable rating to be assigned.  In a November 2010 addendum to the October 2010 VA examination, the examiner specifically stated that there was no clinical evidence of arterial claudication observed during gait examination at 2 mph on level ground.  No other competent medical finding of claudication is otherwise demonstrated in the evidence of record.

As an additional matter, the Board notes that the October 2010 VA medical examination found that the Veteran's ankle/brachial index was 1.0.  Note (1) to Diagnostic Code 7114 specifically states that an index of 1.0 is normal.

The Board also notes that the evidence of record suggests that the Veteran's complaints of pain and numbness in his lower extremities are due to his separately evaluated peripheral neuropathy of the bilateral lower extremities.  For example, the December 2010 VA examination specifically noted that the peripheral neuropathy was manifested by complaints of pain, numbness, and burning sensation.

In view of the foregoing, the Board finds that neither the Veteran's service-connected peripheral vascular of the right and/or left lower extremity meets or nearly approximates the criteria for a compensable rating under Diagnostic Code 7114.  

Other Considerations

In making the above determinations regarding the Veteran's service-connected diabetic nephropathy and peripheral vascular disease of the bilateral lower extremities, the Board considered the applicability of "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.  However, a thorough review of the evidence of record does not reflect there were any distinctive period(s) where the symptomatology of these service-connected disabilities met or nearly approximated the criteria for rating(s) in excess of those currently in effect.

In exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In this case, the Board concurs with the RO's determination that an extraschedular rating is not warranted for the Veteran's service-connected diabetic nephropathy and/or peripheral vascular disease of the bilateral lower extremities.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra- schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. I n this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra- schedular rating. Id.

In this case, the Board has carefully compared the documented symptomatology of the Veteran's diabetic nephropathy and peripheral vascular disease of the bilateral lower extremities, with the established criteria found in the rating schedule.  Here, the competent medical and other evidence of record, to include the Veteran's own contentions, reflect the symptomatology of these service-connected disabilities is fully addressed by the rating criteria under which each disability is currently rated.  There are no additional symptoms of either disability that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for these service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.

Further, the record does not indicate he has been hospitalized for either his diabetic nephropathy and peripheral vascular disease of the bilateral lower extremities during the pendency of this case.  As such, the record does not indicate frequent periods of hospitalization due to either disability.

The Board does not dispute that the Veteran's service-connected diabetic nephropathy and peripheral vascular disease of the bilateral lower extremities result in occupational impairment.  However, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  As such, the Board finds that the level of occupational impairment appears to be adequately reflected by the current schedular rating for these service-connected disabilities, and does not indicate the type of marked interference with the employment so as to warrant consideration of an extraschedular rating.  

There is no other evidence in the record of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of the case for extra- schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Analysis - TDIU

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service- connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, supra.

In addition to his diabetic nephropathy and peripheral vascular disease of the bilateral lower extremities, the Veteran is service-connected for diabetes mellitus, evaluated as 20 percent disabling; sensory peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; and sensory peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling.  His overall combined rating is 60 percent.  See 38 C.F.R. § 4.25.  Although it does not appear at first glance he has the requisite percentage standards for consideration of a TDIU, for the purposes of determining one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology, or a single accident, are to be considered one disability.  38 C.F.R. § 4.16(a).  Here, all of the Veteran's service-connected disabilities are etiologically related to the same etiology; i.e., they are all associated with his diabetes mellitus.  Consequently, he does meet the schedular standards for consideration of a TDIU.

Despite the foregoing, the record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities. 

Initially, the Board notes that the record reflects the Veteran has not worked since 2005.  With respect to his occupational history, the August 2005 VA general medical examination noted that he had worked as an industrial mechanic for various companies for a total period of 35 years.  The more recent December 2010 VA examination stated his occupation was that of a sewing machine mechanic.  Regardless of his specific job title, both examinations stated that his last employment ended because the company he worked for closed.  In other words, these examinations indicate it was not due to any disability on the part of the Veteran.

The Board further notes that there is competent medical evidence against the Veteran's TDIU claim.  For example, the August 2005 VA general medical examiner concluded, based on history, findings at physical examination, and studies results, the Veteran was able to obtain and secure a job not requiring prolonged sitting, prolonged standing, prolonged walking, bending, pulling, pushing, lifting weight and/or strenuous repetitive exercising.  Similarly, the December 2010 VA examiner concluded that the Veteran's service-connected disabilities would not render him unemployable.  Based on records, review, history, physical examination, it was the examiner's opinion that the Veteran was able to obtain, perform and secure a substantial gainful occupation requiring a light, sedentary and/or semi-sedentary duty work, in order to obtain and secure financial gainful employment.  Examples including administrative job, as clerk, in office work or answering telephone.  

In view of the foregoing, the Board acknowledges that the Veteran's service-connected disabilities do result in a degree of occupational impairment, and that he would have difficulty finding work as he is required to have a sedentary or semi-sedentary position.  Nevertheless, this does not change the fact that he is still capable of substantially gainful employment in such a setting.  The Court has held that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough for assignment of a TDIU.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, supra.  

For these reasons, the Board finds that the record does not reflect the Veteran is unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities.  Therefore, his claim of entitlement to a TDIU must be denied.


ORDER

Entitlement to a rating in excess of 30 percent for diabetic nephropathy is denied.

Entitlement to an initial compensable rating for peripheral vascular disease, right lower extremity is denied.

Entitlement to an initial compensable rating for peripheral vascular disease, left lower extremity is denied.

Entitlement to a TDIU due to service-connected disabilities is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


